Habeas corpus. Petitioner is under arrest and in the custody of a constable of Orange township, county of Orange, charged with violating the provisions of Ordinance No. 49 of said county, entitled: "An Ordinance Prohibiting the Business of Selling . . . Intoxicating Liquors, within the County of Orange," etc.
The illegality of his imprisonment is claimed to be because ordinance No. 49 was passed and enacted in accordance with the provisions of section 13 of the County Government Act of 1897 which was declared to be unconstitutional by the supreme court of the state in Ex parte Anderson, 134 Cal. 69, [86 Am. St. Rep. 236, 66 P. 194].
The return to the writ, which is not controverted, shows that ordinance No. 49 was not only passed by vote of the electors of Orange county as provided by section 13 of the County Government Act, but was regularly passed and adopted by the board of supervisors of the county and duly published in the manner required by law for county ordinances.
The ordinance, as adopted by the board of supervisors, shows the enacting clause in the form provided by section 26 of the Act of 1897 followed by its number and title of the ordinance and the recital, "As an ordinance of the County of Orange, State of California, under and in accordance with the provisions of section 13 of an Act entitled: 'An Act to Establish a Uniform System of County and Township Governments,' approved April 1, 1897, it is ordained as follows," before section 1 of the ordinance.
It is urged by petitioner that by this recital the board declared that it enacted the ordinance pursuant to and by reason of its passage by the people under section 13 and, therefore, notwithstanding all the formalities requisite to the passage and publication of an ordinance by the board itself were observed, the ordinance must be regarded as the act of the electors, and thus within the rule declared in Ex parteAnderson.
It is admitted that independent of section 13 the board is authorized to pass such an ordinance, and it is clear that the title being so placed after the enacting clause may be treated as mere surplusage, as it has been held that the provisions of the constitution relating to the titles to legislative acts have no application to ordinances of a municipality or county, and there is no requirement of the statute that such ordinances *Page 442 
shall have any title at all. (Ex parte Haskell, 112 Cal. 412, [44 P. 725].) We are also unable to sustain petitioner's contention that the recital as to section 13 makes the ordinance the act of the people and not that of the board.
It is fundamental that courts will not look into the motives of a legislative body in the exercise of its legislative powers, except in extraordinary cases where public policy imperatively demands it on the ground of palpable fraud. (21 Am.  Eng. Ency. of Law, 2d ed., p. 977.)
It is not essential to the validity of an ordinance that it should state or indicate the power in execution of which it was passed (Methodist P. Ch. v. Balt, 6 Gill (Md.), 391, [48 Am. Dec. 542]; 21 Am.  Eng. Ency. of Law, p. 975); it is not necessary that the reason for its enactment be set out unless the legislative or constitutional authority for the passage of the ordinance expressly requires it (Mayor v. Dry Dock, 133 N.Y. 104, [28 Am. St. Rep. 612, 30 N.E. 563], citing Cronin v.People, 82 N.Y. 323, 37 Am. Rep. 564]); and a misrecital in an ordinance of the source of power to enact it does not affect its validity if in point of fact the power to enact it existed. (21 Am.  Eng. Ency. of Law, p. 975, citing Baltimore v. Ulman,79 Md. 469, [30 A. 43].)
The ordinance, then, is a valid one passed by the board of supervisors of Orange county, and as against the objection here made to it entitled to be enforced.
Writ dismissed and prisoner remanded.
Allen, P. J., and Shaw, J., concurred. *Page 443